Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Election/Restrictions
This application contains claims 4-5, 7-8 and 11-13 drawn to species nonelected with traverse in the reply filed on April 22, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Claim Rejections - 35 USC § 112
Claim 10 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1-3, 6 and 9-10 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fu et al. (“Ethane Dehydrogenation over 

Nano-Cr2O3 Anode Catalyst in Proton Ceramic Fuel Cell Reactors to Co-Produce Ethylene and Electricity,” Journal of Power Sources (2011 Feb 1), Vol. 196, No. 3, pp. 1036-1041) [Fu I] as evidence by Fu et al. (“CO2 Emission Free Co-Generation of Energy and Ethylene in Hydrocarbon SOFC Reactors with a Dehydrogenation Anode,” Physical Chemistry Chemical Physics (2011), Vol. 13, No. 43, pp. 19615-19623) [Fu II].
	Regarding claim 1, Fu I teaches a method of forming a hydrocarbon product and a protonation product, comprising: 
• introducing C2H6 to a positive electrode (= ethane was fed into the anode chamber) [page 1037, left column, lines 39-40] of an electrochemical cell (= the fuel cell reactor) [page 1037, left column, line 33] comprising the positive electrode (= Cr2O3 nanoparticles as anode catalyst), a negative electrode (= Pt as cathode catalyst) [page 1036, abstract], and a proton-conducting membrane between the positive electrode and the negative electrode (= the fuel cell reactor set-up and test system are shown schematically in Fig. 1) [page 1037, left column, lines 49-50], the proton-conducting membrane (= BaCe0.8Y0.15Nd0.05O3-δ (BCYN) perovskite oxide as proton conducting ceramic electrolyte) [page 1036, abstract] comprising an electrolyte material having an ionic conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 150°C to about 650°C (= the conductivity of BCYN perovskite electrolyte increased from 25.7 mS cm−1 to 52.9 mS cm−1 when the fuel cell reactor operating temperature increased from 650 °C to 800 °C (Fig. 7)) [page 1038, left column, lines 13-16]; and 
• applying a potential difference between the positive electrode and the negative 

electrode of the electrochemical cell (= the voltage-current and power density curves of the fuel cells are presented in Fig. 11) [page 1040, left column, lines 7-8] to effectuate to effectuate non-oxidative deprotonation of the C2H6 (= 
    PNG
    media_image1.png
    320
    238
    media_image1.png
    Greyscale
) [page 1037, Fig. 1] at the one or more temperatures (= at 650oC, the maximum power density of the fuel cell was 51 mWcm−2 at current density 95 mAcm−2) [page 1040, left column, lines 8-9; and Fig. 11] and produce C2H4 (= in a proton conducting fuel cell reactor, ethane is dehydrogenated to ethylene over the anode catalyst), H+ (= protons are conducted through the proton conducting electrolyte), and e- (= electrons are conducted through an external circuit) [page 1036, bridging paragraph; and page 1040, left column, lines 3-6].
	Regarding claim 2, Fu I teaches the method further comprising selecting the positive electrode of the electrochemical cell to comprise at least one catalyst (= Cr2O3 served as anode catalyst) [page 1037, left column, line 18] formulated to accelerate reaction rates to produce the C2H4, the H+, and the e- (= during ethane dehydrogenation over Cr2O3 anode catalyst, electrons were conducted to the outer circuit through the Cu electrical conductor within the anode, and protons were conducted to the cathode via the electrolyte) [page 1040, left column, lines 3-6; and page 1036, bridging paragraph] from C2H6 (= the main reaction in the anode chamber is dehydrogenation of ethane to ethylene with high selectivity) [page 1039, left 

column, lines 4-5].
Regarding claim 3, the method of Fu I differs from the instant invention because Fu I does not disclose the method further comprising selecting the positive electrode of the electrochemical cell to comprise at least one additional catalyst formulated to accelerate reaction rates to synthesize higher hydrocarbons from the produced C2H4.
	 Fu I teaches that Cr2O3 served as anode catalyst and Cu improved electrical conductivity of the anode (page 1037, left column, lines 18-19).
	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Fu I teaches Cu in the anode. 
When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
See Fu II as evidence that a Cu-Cr2O3 composite is a catalyst used as an anode in the electrocatalytic dehydrogenation of ethane to ethylene (page 19615, abstract). 
Regarding claim 6, Fu I teaches the method further comprising selecting the negative electrode of the electrochemical cell to comprise a material (= Pt as cathode catalyst) [page 1036, abstract].
The method of Fu I differs from the instant invention because Fu I does not disclose formulated to accelerate reaction rates to produce H2(g) from the H+ and the e-.

	The invention as a whole would have been anticipated or obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Fu I teaches Pt as the cathode catalyst. 
When the material recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed or inherent in the prior art.
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
 Regarding claim 9, Fu I teaches the method further comprising selecting the proton-
conducting membrane of the electrochemical cell to comprise at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 350°C to about 650°C (= the conductivity of BCYN perovskite electrolyte increased from 25.7 mS cm−1 to 52.9 mS cm−1 when the fuel cell reactor operating temperature increased from 650 °C to 800 °C (Fig. 7)) [page 1038, left column, lines 13-16].
Regarding claim 10, Fu I teaches wherein selecting the proton-conducting membrane of the electrochemical cell to comprise at least one perovskite material comprises selecting the at least one perovskite material to comprise one or more of yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb), a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), yttrium-doped BaCeO3, yttrium-doped BaZrO3, Ba2(YSn)O5.5, and Ba3(CaNb2)O9 (= BaCe0.8Y0.15Nd0.05O3-δ (BCYN) perovskite oxide as proton conducting ceramic electrolyte) [page 1036, abstract).


II.	Claim(s) 1-2, 6 and 9-10 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shi et al. (“Protonic Membrane for Fuel Cell for Co-Generation of Power and Ethylene,” Journal of Power Sources (2008 Jan 21), Vol. 176, No. 1, pp. 122-127) in view of Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860).
	The rejection of claims 1-2, 6 and 9-10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shi et al. in view of Amar et al. has been withdrawn in view of Applicant’s argument.

Claim Rejections - 35 USC § 103
Claim 3 has been rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (“Protonic Membrane for Fuel Cell for Co-Generation of Power and Ethylene,” Journal of Power Sources (2008 Jan 21), Vol. 176, No. 1, pp. 122-127) in view of Amar et al. (“Solid-State Electrochemical Synthesis of Ammonia: A Review,” Journal of Solid State Electrochemistry (2011 Sep 1), Vol. 15, No. 9, pp. 1845-1860) as applied to claims 1-2, 6 and 9-10 above, and further in view of Teamey et al. (US Patent Application Publication No. 2013/0118910 A1).
	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Shi et al. in view of Amar et al. as applied to claims 1-2, 6 and 9-10 above, and further in view of Teamey et al. has been withdrawn in view of Applicant’s argument.


Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. The standing prior art rejection has been maintained for the following reasons:
	Applicant states that Fu I does not describe, teach, or suggest all of the limitations of amended independent claim 1. For example, Fu I does not teach or suggest non-oxidative deprotonation of C2H6 at one or more temperatures within a range of from about 150°C to about 600°C to produce C2H4 and H+, and e-. Rather, Fu I teaches a process wherein C2H6 is deprotonated at temperatures above 650o C to produce C2H4 at the positive electrode of the fuel cell reactor taught therein.
	In response, present claim 1, 	lines 7-10, recites “at one or more temperatures within a range of from about 150°C to about 650°C; applying a potential difference between the positive electrode and the negative electrode of the electrochemical cell to effectuate non-oxidative deprotonation of the C2H6 at the one or more temperatures and produce C2H4, H+, and e-“.
	Fu I teaches that the conductivity of BCYN perovskite electrolyte increased from 25.7 mScm−1 to 52.9 mScm−1 when the fuel cell reactor operating temperature increased from 650o C to 800o C (Fig. 7) [page 1038, left column, lines 13-16]. At 650o C, the maximum power density of the fuel cell was 51 mWcm-2 at current density 95 mAcm-2 (page 1040, left column, lines 8-9). Thus, Fu I teaches an operating temperature of 650o C.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
Fu I also teaches a non-oxidative deprotonation of the C2H6 

(= 
    PNG
    media_image1.png
    320
    238
    media_image1.png
    Greyscale
) [page 1037, Fig. 1] at the one or more temperatures (= at 650oC, the maximum power density of the fuel cell was 51 mWcm−2 at current density 95 mAcm−2) [page 1040, left column, lines 8-9; and Fig. 11] and produce C2H4 (= in a proton conducting fuel cell reactor, ethane is dehydrogenated to ethylene over the anode catalyst), H+ (= protons are conducted through the proton conducting electrolyte), and e- (= electrons are conducted through an external circuit) [page 1036, bridging paragraph; and page 1040, left column, lines 3-6].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the proton-conducting membrane of the electrochemical cell to comprise one or more of a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) and a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb).
Claim 21 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the proton-conducting membrane 

of the electrochemical cell to comprise a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb).
	Claim 22 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the proton-conducting membrane of the electrochemical cell to comprise a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb).
	Claim 23 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the proton-conducting membrane of the electrochemical cell to comprise Ba2(YSn)O5.5.
	Claim 24 defines over the prior art of record because the prior art does not teach or suggest the method of claim 1, further comprising selecting the proton-conducting membrane of the electrochemical cell to comprise Ba3(CaNb2)O9.
The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure.  
	Chen et al. (“Performance on PBI/H3PO4 Proton Conducting membrane Fuel Cell Using Ethane as Fuel,” Chinese Journal of Inorganic Chemistry (January 2010), Vol. 26, No. 1, pp. 132-137) is cited to teach a single fuel cell having the configuration C2H6, (Pt/C anode)/PBI/H3PO4 membrane/Pt/C cathode), O2 (page 132, abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 31, 2021